Filed 10/31/13 In re F.T. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re F.T., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058370
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1200622)
v.
                                                                         OPINION
F.T.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Lawrence P. Best,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed; remanded with

directions.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.




                                                             1
       Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and Charles C. Ragland, Deputy

Attorney General, for Plaintiff and Respondent.

       F.T., a minor, was declared a ward of the juvenile court after an incident of

vandalism—spray painting graffiti—committed at the minor’s school. (Pen. Code, § 594,

subd. (b)(1).) He was placed on probation, and filed a timely notice of appeal. He now

contends that a condition of his probation, specifically that he “[n]ot knowingly possess,

consume, inhale, or inject any intoxicants, alcohol, narcotics, aerosol products, or other

controlled substances, poisons, illegal drugs, including marijuana[,] nor possess related

paraphernalia,” is unconstitutionally vague and overbroad. We agree that it is overbroad,

and we will remand the cause to the juvenile court with directions to modify the

probation condition.1

                                      DISCUSSION

                  THE PROBATION CONDITION IS OVERBROAD

       A juvenile court has wide discretion to select appropriate conditions of probation

and may impose “any reasonable condition that is fitting and proper to the end that justice

may be done and the reformation and rehabilitation of the ward enhanced.” (In re

Sheena K. (2007) 40 Cal. 4th 875, 889 (Sheena K.), internal quotation marks and citations




       1 No further discussion of the facts or of the procedural history of the case is
necessary.

                                             2
omitted for clarity.) A probation condition may be challenged on appeal on grounds that

it is vague or overbroad. (Ibid.) Although J.T. did not object to the probation condition

in the juvenile court, we conclude that his appeal is not forfeited because the vagueness

or overbreadth of the condition is a “‘“pure question[] of law that can be resolved without

reference to the particular sentencing record developed in the trial court.” [Citation.]’”

(Ibid.)

          J.T. contends that the probation condition that he “[n]ot knowingly possess,

consume, inhale, or inject any intoxicants, alcohol, narcotics, aerosol products, or other

controlled substances, poisons, illegal drugs, including marijuana[,] nor possess related

paraphernalia,” is both vague and overbroad because “it is exceedingly difficult, if not

practically impossible, for [minor] to know if he is permitted to legally possess prescribed

or over the counter medications which are controlled substances.” We disagree that the

condition is vague. On the contrary, it explicitly prohibits possession or use of any

intoxicants, alcohol, narcotics, or “other controlled substances.”

          It is, however, overbroad in that it makes no exception for medications, over-the-

counter or prescription, authorized by a doctor, dentist or other medical practitioner. The

parties suggest that the condition can be modified to overcome this problem, and we

agree.

                                        DISPOSITION

          The juvenile court is directed to modify the following probation condition, “Not

knowingly possess, consume, inhale, or inject any intoxicants, alcohol, narcotics, aerosol

products, or other controlled substances, poisons, illegal drugs, including marijuana[,] nor

                                               3
possess related paraphernalia,” by adding “The minor may take medications, both

prescribed and over-the-counter, if legally prescribed by a physician, dentist, or other

medical practitioner, but the minor must give written notice of the prescription to his

probation officer.”

       The judgment is otherwise affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                McKINSTER
                                                                                           J.

We concur:



HOLLENHORST
          Acting P. J.



KING
                          J.




                                             4